Citation Nr: 1000217	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-16 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had honorable service from November 1970 to 
December 1972 and March 1973 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision issued 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has asserted that his service-connected 
disability has rendered him unable to secure and follow any 
form of substantially gainful employment consistent with his 
education and work experience.  

Subsequent to the Statement of the Case issued in June 2008, 
the Board received additional medical evidence.  This 
evidence pertains to the issue on appeal.  The RO reviewed 
this evidence but did not issue a Supplemental Statement of 
the Case.  See 38 C.F.R. § 20.1304(c).

Since the initial grant of service connection for bipolar 
disorder, evidence has been received which shows a 
significant increase in psychiatric symptoms.  Further, 
dementia has been diagnosed.  It is not clear from the record 
as to the current severity of the Veteran's service connected 
psychiatric disorder.  Nor is it clear if the Veteran's 
dementia is related to his service connected bipolar 
disorder.  Therefore, a medical opinion should be obtained 
which, if possible, delineates his current psychiatric 
symptoms and comments on the impact of his service-connected 
disability upon employability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his service 
connected disability.  When the requested 
information and any necessary 
authorizations have been received, the 
RO/AMC should request legible copies of 
all pertinent clinical records that have 
not been previously obtained.  All 
records obtained should be associated 
with the claims file.  

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination.  The 
claims file must be furnished to the 
examiner, and it should be thoroughly 
reviewed in connection with the 
examination.  All appropriate testing 
deemed necessary by the examiner to 
render clinically supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the Veteran's psychiatric disorder should 
be evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of his 
recorded medical and vocational history.  
The examiner is requested to identify the 
frequency and severity of all psychiatric 
symptoms, as well as to enumerate them as 
set out in the various categories 
contemplated by the applicable Diagnostic 
Code.  

As noted dementia has been diagnosed in 
addition to bipolar disorder, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
The examiner should specifically discuss 
whether or not the Veteran's dementia is 
part and parcel of the bipolar disorder 
disability.  

Based on a review of the claims file and 
the examination findings, the examiner is 
in particular requested to offer an 
opinion as to the following:  (1) the 
severity of each diagnosed psychiatric 
disorder; (2) the extent, if any, which 
each diagnosed psychiatric disorder 
affects the Veteran's ability to work; 
(3) the extent, if any, the Veteran's 
bipolar disorder aggravates any co-
existing psychiatric disorder.  

The examiner should describe how the 
symptoms of the service-connected bipolar 
disorder have affected the Veteran's 
social and industrial capacity.  If the 
impairment associated with the service-
connected psychiatric disability cannot 
be distinguished from that caused by any 
non-service-connected condition, the 
examiner should so state and explain the 
reasons for that conclusion.

Based upon the review of the record and 
the examination, the examiner should 
provide a Global Assessment of 
Functioning (GAF) Score indicating the 
level of impairment produced by the 
service-connected bipolar disorder, for 
the years since 2005 to the present.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


